         Case 3:20-cv-00092-MPS Document 21 Filed 01/30/20 Page 1 of 2
                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
          JOHN DOE,
                         PLAINTIFF                       Civil Case No. 3:20-cv-00092-MPS

                   VS.

          UNIVERSITY OF CONNECTIUCT, ET                  DATE: January 30, 2020
          AL.
                    DEFENDANTS.


                     NOTICE OF INTENT TO REQUEST REDACTION

       Plaintiff submits this Notice of Intent to Request Redaction concerning the Telephonic

Status Conference held before this Court on January 23, 2020 in compliance with this Court’s

Order of January 30, 2020. Dk#20.

       Plaintiff intends to request the redaction of personally identifying information related to

John Doe, Jane Roe, and other students of Defendant University of Connecticut. Plaintiff has

already filed a Motion to Seal and Motion to Proceed Anonymously, which address the same

issues. Dk#3, 4.

       Plaintiff will file his Request for Redaction by the Court’s deadline of February 20, 2020

after conferring with opposing counsel.

                                                     Respectfully submitted,

                                                     /s/Michael Thad Allen
                                                     Michael Thad Allen, Esq. (ct29813)
                                                     ALLEN LAW, LLC
                                                     PO Box 404
                                                     Quaker Hill, CT 06375
                                                     (860) 772-4738
                                                     m.allen@allen-lawfirm.com

                                                     for PLAINTIFF




                                                 1
        Case 3:20-cv-00092-MPS Document 21 Filed 01/30/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

I hereby certify that on the date specified in the caption of this document, I electronically filed
the foregoing with the Clerk of Court, to be served on all parties of record via the CM/ECF
system and by email on the following parties:

Attorney Nicole Gelston
General Counsel
University of Connecticut
Office of the General Counsel
343 Mansfield Road, Unit 1177
Storrs, CT 06269-1177

Mary Lenehan
Assistant Attorney General
Office of the Attorney General
165 Capitol Avenue
Hartford, CT 06106
Attorney.General@ct.gov
                                                     /s/Michael Thad Allen
                                                     Michael Thad Allen




                                                 2
